UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): November 19, 2008 (November 18, 2008) CHINA VALVES TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-28481 86-0891931 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) No. 93 West Xinsong Road Kaifeng City, Henan Province People’s Republic of China475002 (Address of principal executive offices) (+86) 378-292-5211 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On November 18, 2008, China Valves Technology, Inc. (the “Company”) issued a press release providing certain financial guidance for the fiscal quarter ending December 31, 2008 (the “Press Release”). A copy of the Press Release is attached as Exhibit 99.1 to this report. The Company cautions users of this information that the estimates provided in the Press Release are based on information available to the Company as of the date of the Press Release, and actual results may vary materially from these estimates. Other than as required under the laws, the Company does not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The information furnished herein, including Exhibit 99.1, is not deemed to be “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section. This information will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates them by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS Exhibit Description 99.1 Press release dated November 18, 2008 issued by China Valves Technology, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China Valves Technology, Inc. Date: November 19, 2008 /s/ Siping Fang Siping Fang Chief Executive Officer EXHIBIT INDEX Exhibit Description 99.1 Press release dated November 18, 2008 issued by China Valves Technology, Inc.
